                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION



UNITED STATES OF AMERICA,                                   Case No. 6:18-cr-00519-AA
                                                             OPINION AND ORDER
            Plaintiff,

      vs.

RAFAEL CEBALLOS-CASTILLO,

            Defendant.
_______________________________________
AIKEN, District Judge:

      Now before the Court is defendant Rafael Ceballos-Castillo’s Motion to Reduce

Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 59. For the reasons set for

below, the motion is DENIED.

                                BACKGROUND

      On January 9, 2019, defendant pleaded guilty to one count of conspiracy to

possess with intent to distribute methamphetamine in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(B)(viii), and 846. ECF No. 53. This plea was part of a negotiated

agreement with the government. ECF No. 52.
      On April 17, 2019, this Court sentenced defendant to the mandatory minimum

120 months in custody with a five-year term of supervised release to follow. ECF. No.

57. Defendant has been serving his sentence at FCI Sheridan with a projected release

date of April 10, 2026.

      Defendant filed the present motion to reduce sentence on August 24, 2020.

Because the motion was filed pro se, the Court appointed the Federal Public Defender

to provide representation in this matter. ECF No. 60. Additional briefing was then

allowed, and the Court held oral argument on the motion on November 19, 2020. ECF

No. 72.

                                     STANDARDS

      Generally, a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25

(2010). Compassionate release under § 3582(c)(1)(A) provides an exception in rare

cases. Until 2018, § 3582 allowed compassionate release only upon a motion by the

Bureau of Prisons (“BOP”). With the passage of the First Step Act of 2018, Pub. L.

No. 115-391, § 603, 132 Stat. 5194, 5239 (Dec. 21, 2018), Congress authorized courts

to modify a defendant's sentence on a motion filed by a defendant “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant's facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).
        Under § 3582(c)(1)(A), a court may reduce a defendant's sentence if it finds that

two conditions are met: (1) that “[e]extraordinary and compelling reasons warrant

such a reduction” and (2) “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” If the court finds that those

conditions are met, before granting a sentence reduction, it must “consider[ ] the

factors set forth in [18 U.S.C.] § 3553(a) to the extent applicable[.]” 18 U.S.C. §

3582(c)(1)(A); see also United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)

(reasoning that “[18 U.S.C. §§ 3582(c)(1) and (c)(2)'s parallel language and structure [

]   compel us to conclude that compassionate release hearings are sentence-

modification proceedings and that courts considering motions filed under § 3582(c)(1)

must follow a Dillon-style test” and describing the three-part test for compassionate

release motions (citing Dillon, 560 U.S. at 827, 829–30)).

        The Sentencing Commission's policy statement regarding sentence reductions

under § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The policy statement identifies

categories of extraordinary and compelling reasons, including the defendant's age,

medical conditions, and family circumstances. U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). It

also requires courts to find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. §

1B1.13(2). But this policy statement, which has not been updated since the First Step

Act amended § 3582(c)(1)(A), only applies to motions filed by the BOP Director on

behalf of a defendant. United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). On

a defendant's direct motion for compassionate release, the policy statement “may
inform a district court's discretion, ... but [it is] not binding.” Id. As a result, the court

may consider any extraordinary and compelling reason for release that a defendant

might raise. Id.

                                      DISCUSSION

       Here, the government does not dispute that defendant has exhausted his

administrative remedies through the BOP.            Accordingly, this motion is properly

before the Court.

       Defendant is a 52-year-old man who suffers from Type II diabetes and obesity.

Defendant argues that these underlying health conditions in the face of the 2019

novel coronavirus (COVID-19) pandemic presents extraordinary and compelling

reasons which justify reducing his sentence to one of time served. Indeed, the U.S.

Center for Disease Control has identified both conditions risk factors for developing

complications from COVID-19.

       While defendant’s health conditions are concerning and this case presents a

close question, the Court also takes notes of the current conditions at FCI Sheridan.

Currently, there are no active cases of COVID-19 among inmates at that facility.

Moreover, since oral argument in this matter, effective vaccines have begun being

distributed to inmates.      Currently, the Court does not find extraordinary and

compelling reasons exist to reduce defendant’s sentence.

       Even if the Court were to find extraordinary and compelling reasons in this

case, the Court would still not be inclined to grant the motion. At the time he filed

this motion, defendant had not served half of his 120-month sentence. Defendant’s
underlying criminal activity was significant as he was involved in dealing significant

quantities of methamphetamine. The Court finds that the goals of sentencing as

outlined in 18 U.S.C. § 3553(a) would not be served by granting such an extensive

reduction to defendant’s sentence which is already at the low end of his advisory

guideline range at the time it was imposed.

                                  CONCLUSION

      For reasons set forth herein, defendant’s motion for compassionate release

(ECF No. 59) is DENIED.

      The Court also recognizes that circumstances can change quickly, so this

denial is without prejudice.      Defendant may file a renewed motion if his

circumstances change and, especially, if the COVID-19 infection rate begins rising

again at FCI Sheridan.

      IT IS SO ORDERED.

                  28th day of May 2021.
      Dated this _____



                                    /s/Ann Aiken
                            __________________________

                                    Ann Aiken
                            United States District Judge
